DETAILED ACTION
This Office action is in response to the amendment and remarks filed on June 1st, 2022.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with regards to claims 1-9, the prior art of record does not disclose a method, comprising: emitting an electron beam towards a specimen; modulating a beam current of the electron beam to obtain a beam signal; detecting, using an electron detector, secondary and/or backscattered electrons emitted by the specimen to obtain electron data, wherein the electron data defines a detection signal; determining, using a processor, a latency between a sine wave controlling the beam signal and a sine wave for the detection signal; and filtering, using the processor, the detection signal based on the latency.  The closest prior arts of record are US 5,557,105 (Honjo et al.) and US 2020/0111638 (Araki et al.).
Honjo et al. discloses a method, comprising: emitting an electron beam towards a specimen (‘supplying electron beams respectively irradiated onto a plurality of irradiating regions of an inspection sample,’); modulating a beam current of the electron beam to obtain a beam signal (‘modulating the respective electron beams into modulated signals having mutually distinct signal patterns’); detecting, using an electron detector, secondary and/or backscattered electrons emitted by the specimen to obtain electron data, wherein the electron data defines a detection signal (‘detecting the electron flow from the inspection sample 310 generated by the electron beam and including information relating to the construction of a respective irradiated region’); and filtering, using the processor, the detection signal based on the beam signal (‘In the signal discriminating section 354, by employing the pulse signal 1 as the reference signal, an output as illustrated in FIG. 21(d) may be obtained as the configuration signal of the irradiation region 401. On the other hand, by employing the pulse signal 2 as the reference signal for discrimination, the output 2 illustrated in FIG. 21(e) is obtained as the configuration signal of the irradiation region 402.’).  Honjo et al. does not disclose that the modulation is a sine wave, determining latency or filtering based on latency.  While using a sine wave would have been an obvious modification, determining and filtering based on latency would not since Honjo et al. works by assuming an essentially zero latency such that the reference signal and output signal are in sync.
Araki et al. discloses a method, comprising: emitting an electron beam towards a specimen; modulating a beam current of the electron beam to obtain a beam signal; detecting, using an electron detector, secondary and/or backscattered electrons emitted by the specimen to obtain electron data, wherein the electron data defines a detection signal; and filtering, using the processor, the detection signal based on a latency (see fig. 4 and associated text especially).  Araki et al. does not determine a latency between a sine wave controlling the beam signal and a sine wave for the detection signal.  Araki et al. determines latency of charging rather than latency of signals and works on principles that would not operate under a latency of signals regime.
Substantially the same reasons for allowance apply to claims 10-20.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881